The following order has been entered on the motion filed on the 20th of February 2019 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 27th of March 2019."
The following order has been entered on the motion filed on the 20th of February 2019 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 27th of March 2019."
Upon consideration of the petition filed by Defendant on the 20th of March 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 27th of March 2019."
Upon consideration of the petition filed by Defendant on the 21st of March 2019 in this matter for a writ of certiorari to review the order of the Superior Court, Watauga County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of March 2019."